DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant submitted claims without amendment, claims 1-22 are pending. 
Response to Arguments
Applicant's arguments filed 9/2421 have been fully considered but they are not persuasive. As per MPEP 2173,   35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. In patent examining parlance, the claim language must be "definite" to comply with35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Conversely, a claim that does not comply with this requirement of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is "indefinite."  As stated in the rejection if “generating…” step, “sending …” step,  “receiving …” step only generate, send, and  receive “read token”  then what would be the value of ”write token” in generating “machine-readable image”  step. Thus, method step “generating…”, “sending …” ,  “receiving …” were not structured to comply with “machine-readable image”  step. Appropriate correction required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim limitations: “generating a first security token, a first write token, a first read token, and/or a first delete token, sending the first security token, the first write token, the first read token, and/or the first delete token to a server electronic device, receiving, from the server electronic device, a key location identifier that uniquely identifies a memory location of a data store associated with the server electronic device where the first security token, the first write token, the first read token, and/or the first delete token are stored,” structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claims will not work if examiner consider OR and pick either one element of a first security token, a first read token, a first delete token, because limitation “generating a signed key location identifier, generating a machine-readable image that includes the key location identifier, the signed key location identifier and the first write token in an encoded format,” require only “the write token”.  Further,  dependent claims 2, 7, 11 suggest “the first write token”, “the first read token”, “the first delete token” are essentials. So it will be appropriate for applicant to amend the claim by removing “or” in pointed limitations. Again there is no further use of “first security token” in dependent claims. 

Dependent claims 2-11, and 13-22 do not cure the deficiencies also rejected accordingly.

Allowable Subject Matter
Claim 1, 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, generating a machine-readable image that includes the key location identifier, the signed key location identifier and the first write token in an encoded format.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498